DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-33 are pending.

Improper Multiple Dependent Claims
Claims 7-9, 12-18, 22-26 and 30 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim. See MPEP § 608.01(n). This objection was set forth at page 2 of the 7/23/20 Office Action. Applicants' 1/22/21 reply does not address this objection, nor include any claim amendments, and as such it is maintained. Accordingly, the claims 7-9, 12-18, 22-26 and 30 have not been further treated on the merits, and only claims 1-6, 10, 11, 19-21, 27-29 and 31-33 are eligible for further consideration.

Election/Restrictions
Applicants' election without traverse of Group I, claims 3-6, in the reply filed on 1/22/21 is acknowledged. As set forth in the restriction requirement, claims 1, 2, 27-29 and 31-33 are linking claims that link Groups I and II, and will be examined together with the elected invention. Claims 10, 11 and 19-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1-6, 27-29 and 31-33 are under consideration.

Specification
The disclosure is objected to because of the following informalities:
The title of the invention is not descriptive, because it is directed to (1) a product ("LRP1 Binding Agents"), whereas the elected invention under consideration directed to a method, and (2) any method generically ("Uses Thereof"), whereas the claims are directed to methods of treating cancer.  A new title is required that is clearly indicative of the invention to which the claims are directed. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 limits the method of claim 5 to one wherein the antibody is a monoclonal antibody; however, claim 5 already limits the antibody is a polyclonal antibody. It is unclear how an antibody can be both polyclonal and monoclonal. As such, claim 6 is indefinite. For purposes of advancing prosecution, claim 6 will be treated as if it depends instead from claim 4, which is directed to an antibody in general.

Claim Rejections - 35 USC § 112(a), written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 27-29 and 31-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

The claims are directed to methods with the intended goal of treating cancer. Claim 1 is directed to a method that attempts to achieve this goal through administering an agent that binds to binding domain I (BD1) of the protein Low Density Lipoprotein Receptor-Related Protein 1, or LRP1. The specification teaches that "binding domain I" of LRP1 as "described herein" comprises "about amino acids 1-200 of LRP1", wherein "about" means that it "may be no more than 15% longer or shorter than 200 amino acids" (¶ 38, published application); i.e., 170-230 amino acids in length. Dependent claim 2 limits the method to one wherein the BD1 is amino acids 1-172 of LRP1. Dependent claims 3-5 limit the agent to a protein or peptide (claim 3) that is an antibody (claim 4) that is polyclonal (claim 5) or monoclonal (claim 6). Claim 27 is another independent claim that attempts to achieve the same goal through administering an agent that simulates the protein Thrombospondin 1 (Tsp-1), and dependent claims 28 and 29 further limit this agent to one that either inhibits the ability of the protease PRSS2 to repress Tsp-1 (claim 28) or by binding to BD1 of LRP1 (claim 29). Claim 31 is another independent claim that attempts to achieve the same goal through administering two agents, one that inhibits PRSS2 function, and another that binds to BD1 of LRP1, and dependent claims 32 and 33 further limit the administration of the two agents to simultaneous (claim 32) or sequential (claim 33). 
The claims are genus claims, because they are directed to use of a genus of structures having the requisite functional activity. The term "agent" as used in the claims is not defined in the specification, and as such encompasses any type of structure (i.e., nucleic acid, protein, carbohydrates, lipids, small organic molecules, inorganic molecules, et al). The elected invention under consideration is an agent that is a protein or peptide (as recited in dependent claim 3), a structural group that includes antibodies, which are composed of two protein chains. Thus, the agents to be used in the invention under consideration are defined structurally only by being a protein or peptide (i.e., composed of one or more chains of amino acids), and are further described solely by their functionality; i.e., by binding to BD1 of LRP1, by stimulating Tsp-1 (including 
The specification and prior art provide several examples of proteins that bind to binding domain I of LRP1. The specification teaches two proteins, prosaposin (PASP) and PRSS2, which bind to the binding domain I of LRP1, as demonstrated in the examples of the specification at ¶ 108 (published application). However, the binding of these proteins does not correspond to the entire region of amino acids 1-172 of LRP1 (or 1-230 of LRP1), but instead is limited to a much narrower region: "the binding site of PRSS2 and PASP is within this region [amino acids 151-164] of LRP1" (¶ 108). PASP is further taught as stimulating Tsp-1 (e.g., at ¶ 47), and thus PASP is an example of a protein that can both bind to a portion of binding domain I of LRP1 (i.e., between residues 151-164), and also stimulate Tsp-1. However, the binding of PRSS2 to LRP1 promotes the progression of cancer by repressing the activity of Tsp-1 in the tumor microenvironment (¶ 39), and thus PRSS2 is not encompassed by the agents that can be used in the claimed methods, as it will not work to treat cancer. Furthermore, this demonstrates that mere identification of the ability to bind to a portion of BD1 of LRP1 does not correspond to identification of the ability to stimulate Tsp-1 activity, or treat cancer, as some agents that bind in such a manner will instead repress Tsp-1 activity and potentiate cancer.
The prior art also recognizes that another unrelated protein, an isoform of alpha-2-macroglobulin, or A2M*, also binds within residues 1-172 of LRP1; see Mikhailenko et al, 2001. Journal of Biological Chemistry. 274(42): 39484-39491 (cited on the 1/22/21 IDS), which teaches that A2M* recognizes "repeats within cluster I" (pg 39489), which is elsewhere identified as sLRP1, or residues 1-172 of LRP1 (pg 39846). A2M* is further appreciated as having anti-cancer activity; e.g., Lindner et al, 2010. Cancer Res; 70(1): 277-287, but is not noted stimulating Tsp-1 activity. PASP and A2M* do not appear to share any sequence similarity, demonstrating that widely divergent amino acid sequences can have the required functional activity, and that knowledge of one sequence does not allow the skilled artisan to describe the sequence of other proteins 
Furthermore, the genus of proteins and peptides that bind to the binding domain 1 of LRP-1 includes a vast number of antibodies of disparate structure, and a description of the structure of PASP and A2M* does not correspond to a description of the structure of antibodies that bind to said region. Lindner et al (2010) further teaches a polyclonal anti-LRP1 antibody (pg 277), that is taught to have equivalent anti-tumor activity to A2M* (pg 283), indicating as taught by Lindner that "the polyclonal Ab fraction may contain mAb(s) that specifically reacted with A2M* binding domain of LRP1 and can mimic the binding of A2M* to the receptor" (pg 277). However, the description of such a polyclonal antibody in the prior art does not correspond to a description of the structure of the one or more specific monoclonal antibody (mAb) found within the mixture having the requisite activity. Furthermore, the instant specification does not appear to describe the structure of any antibodies that bind to LRP1 within residues 1-172 or within the narrower range of residues (151-164) bound by PASP, or describe any monoclonal antibodies having the ability to stimulate Tsp-1 activity. 
It is well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope. The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin. It is expected that all of the heavy and light chain CDRs in their proper order, and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites. 
The reference of Benjamini, 1991, teaches that an epitope to which an antibody binds is approximately equivalent to 5-7 amino acids (Benjamini et al, 1991. Immunology: A Short Course, 2nd edition, page 40 only). Even considering only continuous epitopes, the "binding domain 1" of LRP1, which by definition of the 
The Federal Circuit in Amgen v. Sanofi, 872 F.3d 1367 (Fed. Circ. 2017) held that a claim directed to an antibody requires written description of the antibody itself rather than being satisfied solely by a written description of the antigen to which it binds (the so-called "newly characterized antigen" test). Thus, a description of a binding target itself, e.g. LRP1 or a subsequence thereof such as BD1, is not sufficient to provide a written description of the genus of the antibodies that bind to said target. Instead, a description of the antibody structures corresponding to the claimed genus is required. In the instant application, a description of antibody structures corresponding to the genus of monoclonal antibodies binding to the binding domain I of LRP1 is lacking.
MPEP 2163 provides guidance for complying with the written description requirement of 35 U.S.C. 112(a) that the “specification shall contain a written description of the invention…”; this requirement is separate and distinct from the enablement requirement (Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1355 (Fed. Cir. 2010)). Written description for a claimed genus may be satisfied through sufficient description of a relevant number of species. This is dependent on whether one of skill in the art would 
“[d]etermine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. For example, if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function. Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function.” 

However, claiming by function does not necessarily satisfy the requirement:
“[A] generic statement such as "vertebrate insulin cDNA" or "mammalian insulin cDNA," without more, is not an adequate written description of the genus because it does not distinguish the claimed genus from others, except by function. It does not specifically define any of the genes that fall within its definition. It does not define any structural features commonly possessed by members of the genus that distinguish them from others … A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. It is only a definition of a useful result rather than a definition of what achieves that result” (Regents of the University of California v. Eli Lilly Co., 119 F.3d 1559 (Fed. Cir. 1997)). 

Also, “[w]hen a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus" (Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005)), and “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus” (AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69).
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (pg 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (pg 1116). As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of GDF8 and Activin A inhibitors other than antibodies to each, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991). One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 (BPAI 1993). In Fiddes, claims directed to mammalian FGFs were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.
Therefore, only:
(a) a method of treating cancer of claim 1, wherein the agent is the protein PASP, A2M*, or a polyclonal antibody against amino acids 1-172 of LRP1; or 
(b) a method of treating cancer of claim 27, wherein the agent is PASP, 
but not the full breadth of the claims, meet the written description provision of 35 U.S.C. §112(a). Applicants are reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (pg 1115).
With respect to claims 28 and 31-33, the specification does not appear to provide any examples of agents that are proteins or antibodies that can inhibit the ability of PRSS2 to repress Tsp-1 (claim 28) or that can inhibit the function of PRSS2 (claims 31-33). In the absence of the identification of any structures that can fulfill the required functions set forth in the claims, the genus of agents to be used in these claimed methods also lack written description.

Note on Prior Art Rejection(s)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindner et al, 2010. Cancer Res; 70(1): 277-287. The earliest date to which the instant application claims priority is 3/22/17.
Claim 1 encompasses a method comprising administering, to a subject in need of treating cancer, an effective amount of an agent that binds to binding domain I of LRP1. Claim 2 further limits the binding domain to comprising amino acids 1-172 of LRP1. Claim 3 further limits the agent to protein or peptide.
Lindner teaches "the potential of A2M* to inhibit the malignancy-associated properties of human astrocytoma cells may warrant evaluating A2M* and anti-LRP1 for targeting Wnt ligands in glioblastoma and probably other tumors". Lindner further teaches that A2M* binds to LRP1 (abstract). Furthermore, the prior art has established that A2M* inherently binds within residues 1-172 of LRP1; see Mikhailenko et al, 2001. Journal of Biological Chemistry. 274(42): 39484-39491 (cited on the 1/22/21 IDS), which teaches that A2M* recognizes "repeats within cluster I" (pg 39489), which is elsewhere identified as sLRP1, or residues 1-172 of LRP1 (pg 39846). Thus, Lindner teaches a method of administering to a subject in need of treating cancer (i.e., a subject having glioblastoma), an effective amount of an agent (e.g., the protein A2M*) that binds to binding domain I of LRP1. As such, the teachings of Lindner anticipate claims 1-3.

Claim 5 limits the method of claim 4 to one wherein the antibody is a polyclonal antibody. The anti-LRP1 of Lindner is further identified as a polyclonal antibody (pg 277), and is taught to have equivalent anti-tumor activity to A2M* (pg 283). As such, the teachings of Lindner also anticipate claim 5. 

Claims 1-3, 27 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watnick, U.S. Patent Application Publication 20150320825, published 11/12/15. The earliest date to which the instant application claims priority is 3/22/17.
	The instant specification teaches that the protein prosaposin or peptide derivatives thereof "were found to bind to the binding domain I of LRP1" (¶ 39, published application. Therefore, prosaposin and prosaposin-derived peptides are each inherently "an agent that binds to ligand binding domain I" of LRP1 as recited in claims 1 and 2, and further is an agent that is a protein as recited in claim 3.
The '825 publication teaches peptide fragments of prosaposin that are 4-5 amino acids in length and that "exhibit the activity of prosaposin" and can be used to treat angiogenesis-related diseases such as cancer (see Abstract). The claims of '825 include those directed to treatment of cancer with said peptides; e.g., claim 9. As such, the teachings of '825 anticipate claims 1-3. 
Claim 27 is an independent claim directed to a method comprising administering to a subject in need of treating cancer an effective amount of an agent that stimulates Thrombospondin (Tsp-1). Claim 10 of '825 is directed to stimulating expression of Tsp-1 with a peptide of the invention. Therefore, the teachings of '825 also anticipate claim 27.
	Claim 29 limits the agent of claim 27 to one wherein the agent binds to domain 1 of LRP1. As set forth above, prosaposin and peptide-derivatives thereof inherently have the ability to bind to domain 1 of LRP1. As such, the teachings of '825 also anticipate claim 29.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lindner et al, 2010. Cancer Res; 70(1): 277-287, as applied to claims 1-5 above.
Claim 6 is indefinite for the reasons set forth above and has therefore been interpreted as being directed to a method of claim 4 wherein the antibody is a monoclonal antibody. The teachings of Lindner set forth above are directed to a polyclonal antibody; Lindner does not teach an isolated monoclonal antibody with anti-cancer activity. However, Lindner further teaches that "the polyclonal Ab fraction may contain mAb(s) that specifically reacted with A2M* binding domain of LRP1 and can mimic the binding of A2M* to the receptor" (pg 277).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to isolate a monoclonal antibody (mAb) from the polyclonal antibody taught by Lindner and use such for the same purposes, including treatment of cancer such as glioblastoma. The person of ordinary skill in the art would have been motivated to do so in order to take advantage of the properties of monoclonal antibodies, such as having a product with a defined and reproducible structure. The person of ordinary skill in the art would have had a reasonable expectation of success in isolating such a monoclonal antibody in view of the demonstration by Lindner that the polyclonal antibody has the activity of interest, which indicates that this property lies within one or more monoclonal antibodies making up the 

Double Patenting, Statutory
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 27-29 and 31-33 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 26-28 and 30-32 of copending Application No. 16/496,142 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Specifically, instant claims 27-29 and 31-33 are, respectively, word-for-word identical to claims 26-28 and 30-32 of the currently pending claims (dated 9/20/19) in the '142 application.

Double Patenting, Non-Statutory
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer (TD) in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a 

Claims 1-6 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-32 of copending Application No. 16/496,142, filed 9/20/19, and which shares the same inventor with the instant application. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
The claims of the '142 application are directed to methods of treating cancer, including by administration of an agent that binds to the binding domain I of LRP1, which is specifically recited in dependent claim 28 (depending from claim 26), and also is encompassed by independent claim 1, because an agent binding to binding domain I will inhibit the activity of PRSS2 that acts through binding to the same domain. These embodiments meet the limitations of instant claim 1. 
The portion of the disclosure of '142 that informs the claimed invention further discloses that binding domain I of LRP1 is amino acids 1-172; e.g., page 9, line 23. Thus, claims 1 and 28 of '142 are properly construed as encompassing the further limitation of instant claim 2 that the ligand binding domain is amino acids 1-172 of LRP1.
The portion of the disclosure of '142 that informs the claimed invention further discloses that the agent is a protein or peptide (page 13, lines 15-16) or is an antibody (page 13, lines 16-17), and that an antibody may be polyclonal or monoclonal (page 15, lines 20-21). Thus, claims 1 and 28 of '142 are properly construed as encompassing the further limitation of instant claims 2-6.
provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
It is noted that while the above rejection is provisional, the instant application claims priority to the same effective filing date as the '142 application, which is 3/22/17). Per MPEP 804:
"If both applications are actually filed on the same day, or are entitled to the same earliest effective filing date taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c)) with respect to the conflicting claims … the provisional nonstatutory double patenting rejection made in each application should be maintained until the rejection is overcome. Applicant can overcome a provisional nonstatutory double patenting rejection in an application by either filing a reply showing that the claims subject to the provisional nonstatutory double patenting rejections are patentably distinct or filing a terminal disclaimer in the pending application."

	Thus, per MPEP 804, the provisional double patenting rejection set forth above should be maintained in the instant application until the rejection is overcome as indicated therein.

Claims 1-3, 27 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-14 of U.S. Patent No. 10,736,935, issued 8/11/20, and which shares the same inventor with the instant application. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
The '935 patent issued from application 14/367,577, which was published as the U.S. Patent Application Publication 2015/0320825 (cited above), and thus the '935 patent and '825 publication share an identical disclosure.
As set forth above in the 102(a)(1) rejection over the '825 publication, prosaposin-derived peptides inherently bind to binding domain I of LRP1.
Claims 7-14 of the '935 patent are directed to a method of treatment of cancer with the prosaposin-derived peptides of the invention. As such, these claims meet the limitations of instant claims 1-3. Furthermore, dependent claims 10-12 of '935 is directed to a method of stimulating Tsp-1 expression with the prosaposin-derived peptides (claim 

Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646